Citation Nr: 0737775	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post osteotomy, right fifth metacarpal (dominant).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California that continued the evaluation for 
the veteran's status post osteotomy, right fifth metacarpal, 
at 10 percent disabling.  
In November 2004 and September 2005, this matter was remanded 
by the Board for additional development and adjudication.  
This having been completed, the case has been returned to the 
Board for further review.  


FINDINGS OF FACT

The veteran's status post osteotomy, right fifth metacarpal 
is productive of mild right radial nerve sensory neuropathy.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for status post 
osteotomy, right fifth metacarpal, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, 4.124a; Diagnostic Codes 5214, 5215, 8512 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated November 2001, the veteran was 
notified that the RO would look at increasing the level of 
his service-connected disability.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to the matter at hand.

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is in favor of increasing the evaluation for the 
veteran's condition, any questions as to the appropriate 
disability rating are rendered moot, and any questions 
regarding the effective date to be assigned will be addressed 
by the RO.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  The Board also notes that this matter 
has been remanded on two occasions for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Increased rating for status post osteotomy, right fifth 
metacarpal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's service-connected status post 
osteotomy, right fifth metacarpal, is currently evaluated as 
10 percent disabling under Diagnostic Code 5215 for 
limitation of motion of the wrist.  Under this Code, a 
maximum 10 percent evaluation for both minor and major 
(dominant) hands is available where palmar flexion is limited 
in line with the forearm, or where dorsiflexion is less than 
15 degrees.  The Board notes that dorsiflexion of the wrist 
to 70 degrees and palmar flexion to 80 degrees is considered 
full range of motion.  See 38 C.F.R. § 4.71a, Plate II.  In 
addition, higher evaluations are available under Diagnostic 
Code 5214, but require ankylosis of the wrist.  

As noted above, the veteran is currently evaluated at 10 
percent under Diagnostic Code 5215.  This is the maximum 
evaluation available under this code.  A higher evaluation is 
not available.  And because the maximum rating has been 
awarded for limitation of motion under Diagnostic Code 5215, 
no additional higher evaluation is warranted due to pain, as 
discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v Brown, 
10 Vet. App. 80 (1997).  

In addition, the Board notes that the veteran's right wrist 
is not ankylosed.  In this regard, the Board notes that the 
veteran's medical records indicate that the veteran has some 
numbness, weakenss and reduced grip strength in his right 
hand, but no ankylosis.  A higher evaluation under Diagnostic 
Code 5214 is therefore unavailable.

The veteran, however, also indicated that he has numbness in 
his right hand due to his disability.  Here, the Board notes 
that Diagnostic Code 8512, regarding paralysis of the lower 
radicular group, is for consideration.  Under this code, 
incomplete paralysis of the lower radicular group is 
evaluated as 20 percent disabling for both minor and major 
(dominant) hands if the condition is considered mild.  If 
moderate, incomplete paralysis will be evaluated as 40 
percent disabling for the major hand and 30 percent for the 
minor hand.  And for severe incomplete paralysis, an 
evaluation of 50 percent for the major and 40 percent for the 
minor hand is warranted.  For completed paralysis, including 
paralysis of all intrinsic muscles of the hand and some of 
all flexors of the wrist and fingers (substantial loss of the 
use of the hand), a maximum 70 percent evaluation is 
warranted for the major hand and a 60 percent evaluation is 
warranted for the minor hand.  

In this regard, the Board notes that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis, whether due to varied level of the nerve lesion or 
to partial regeneration.  When involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  

In this case, the veteran was afforded a VA examination dated 
in March 2007 in connection with his claim.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The veteran was 
noted to be right handed.  A brief history of the veteran's 
fracture of the right metacarpal bone was noted, to include 
surgery and a 1997 osteotomy.  The examiner indicated that a 
few months after the osteotomy, the veteran began feeling 
numbness at the back of the right hand also affecting the 
third, fourth, and fifth digits up to the wrist.  Subsequent 
surgery for a broken right wrist bone was also noted.  The 
examiner indicated that the veteran was not symptomatic from 
this subsequent surgery.  Upon examination, the veteran was 
noted to have reduced sensation to pin prick over the dorsal 
aspect of the right hand corresponding to the right radial 
nerve peripheral distribution just below the wrist and not up 
to the tips of the third, fourth, and fifth digits.  A slight 
overflow of reduction and sensation was also noted on the 
palmar aspect at the base of the fifth digit.  The area of 
reduced sensation corresponded to the sensory peripheral 
distribution of the right radial nerve.  The veteran was 
diagnosed with right radial nerve sensory neuropathy.  The 
examiner further commented that the veteran's disability was 
only sensory in nature and has not caused paralysis on 
objective examination.  Sensory reduction to pinprick 
sensation was limited to the right radial nerve and affecting 
only the dorsal part of the right hand in the nerve 
distribution.  The examiner concluded by stating that the 
veteran has mild sensory neuropathy affecting the right 
radial nerve.

Based on the foregoing, the Board finds that a 20 percent 
evaluation under Diagnostic Code 8512 for status post 
osteotomy, right fifth metacarpal, is warranted.  Under 
Diagnostic Code 8512, mild incomplete paralysis of the lower 
radicular group is evaluated as 20 percent disabling for each 
hand.  As noted above, incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis.  This includes 
involvement that is wholly sensory.  And if wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  

Here, the medical evidence indicates that the veteran was 
diagnosed with right radial nerve sensory neuropathy.  The 
examiner noted that this condition was only sensory in 
nature, and described the condition as mild.  This warrants a 
20 percent evaluation under this code. Because the medical 
evidence does not indicate moderate or severe symptom, 
however, a higher evaluation under this code is not 
available.

Based on the foregoing, the Board finds that an evaluation of 
20 percent disabling under Diagnostic Code 8512 for the 
veteran's service-connected status post osteotomy, right 
fifth metacarpal, is warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disability, so as to 
warrant referral to the RO for consideration of an assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  In addition, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, a 20 percent evaluation for status post 
osteotomy, right fifth metacarpal, is granted.


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


